—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated August 5, 1985 (People v Johnson, 112 AD2d 951), affirming a judgment of the Supreme Court, Westchester County, rendered April 29, 1982, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Bracken, Lawrence and Krausman, JJ., concur.